Case 8:15-cv-01724-VMC-TBM Document 276 Filed 11/13/18 Page 1 of 9 PageID 2552



                         IN THE UNITED STATES DITRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


 RACHEL PINKSTON,

                Plaintiff,

 v.                                                        Case No: 8:15-cv-1724-T-33TBM

 UNIVERSITY OF SOUTH
 FLORIDA BOARD OF TRUSTEES,
 RANDY LARSEN, DAVID MERKLER,
 and MATTHEW BATTISTINI,

                Defendants.
                                               /

      DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION TO
         CHIEF DISTRICT JUDGE MERRYDAY FOR RECONSIDERATION
                   AND TO CLARIFY ORDER (DOC. # [274])

        COME NOW, Defendants, University of South Florida Board of Trustees, Randy Larsen,

 David Merkler, and Matthew Battistini (hereinafter collectively referred to as “Defendants” and

 individually referred to as “USFBOT,” “Larsen,” Merkler” and Battistini,” respectively), pursuant

 to Local Rule 3.01(b) of this Court, and file their Response in Opposition to Plaintiff’s Motion to

 Chief District Judge Merryday for Reconsideration and to Clarify Order (Doc. #[274]), as follows:

                               I.       Pertinent Background Facts

        A.      On April 22, 2016, Plaintiff, Rachel Pinkston (hereinafter “Plaintiff”) filed her

 Second Amended Complaint in this action. [R. Doc. No. 159]

        B.      Shortly thereafter, upon Motions by Defendants, the District Court issued an Order

 dismissing Plaintiff’s Second Amended Complaint in its entirety, save Count II, i.e., Plaintiff’s

 Title IX retaliation claim against USFBOT. [R. Doc. No. 198]
Case 8:15-cv-01724-VMC-TBM Document 276 Filed 11/13/18 Page 2 of 9 PageID 2553



        C.       On July 18, 2016, Plaintiff filed a Notice of Voluntary Dismissal of Count II of her

 Second Amended Complaint. [R. Doc. No. 216]

        D.       On July 19, 2016, the District Court dismissed the remaining claim (Count II) of

 Plaintiff’s Second Amended Complaint and directed the Clerk of Court to close the case. [R. Doc.

 No. 221]

        E.       On July 19, 2017, Plaintiff used CM/ECF to file a new Complaint against

 Defendants in this case, which had previously been closed at the instruction of the Court. [R. Doc.

 No. 255]

        F.       The District Court promptly struck the “new” Complaint, because Plaintiff had filed

 it in a closed case. [R. Doc. No. 257]

        G.       On August 11, 2017, Plaintiff filed an appeal of the District Court’s Endorsed Order

 striking her Complaint. [R. Doc. No. 264] The Eleventh Circuit Court of Appeals subsequently

 reversed the District Court’s Endorsed Order, stating that “[o]ur review of the district court record

 does not indicate that Plaintiff filed her complaint in the closed docket of the original action.”

 Pinkston v. University of S. Fla. Bd. of Trs., 2018 WL 4691161 at * 5 (11th Cir. 2018).

        H.       Based on the Eleventh Circuit’s decision and subsequent Mandate, the District

 Court entered an Endorsed Order on October 29, 2018, which stated:

                 Upon review of the Eleventh Circuit’s opinion and mandate (Doc.
                 ## [272], [273]), the Court determines that a new case should be
                 opened with the Complaint Pinkston filed in this closed case using
                 her CM/ECF access on July 19, 2017, (Doc. #[255]), as the
                 operative complaint. Accordingly, the Clerk is directed to open a
                 new case with Pinkston’s Complaint (Doc. #[255]) and the
                 Application to Proceed in District Court without Prepaying Fees or
                 Costs (Doc.255-1) as the initial docket entries.

 [R. Doc. 274]



                                                  2
Case 8:15-cv-01724-VMC-TBM Document 276 Filed 11/13/18 Page 3 of 9 PageID 2554



         I.      On November 7, 2018, Plaintiff filed the Motion to which Defendants now respond:

 the Motion to Chief District Judge Merryday for Reconsideration and to Clarify Order (Doc #

 [274]) with Incorporated Memorandum of Law. [R. Doc. No. 275] In her Motion, Plaintiff argues

 that two sections of the language within the District Court’s Endorsed Order are “ambiguous and

 prejudicially erroneous.” [Id., page 2] First, Plaintiff argues that the District Court erred in stating,

 within its Endorsed Order, that she had filed her new Complaint in “this closed case.” [Id.]

 Plaintiff argues that because the Eleventh Circuit ruled that she had not filed the Complaint in a

 closed docket, it was inappropriate for the District Court to use that language. Secondly, Plaintiff

 argues that the District Court’s use of the term “operative Complaint” was an “ambiguous and

 potentially malicious characterization” by the Court, as she interprets the terms “operative” as a

 “‘code’ word for someone who has a racial or political agenda as an underlying motive for pubic

 [sic] behavior.” [Id., page 3] Based on these issues with the language of the Endorsed Order,

 Plaintiff claims the Order is “another example of abuse of discretion and impatience” and seeks a

 variety of relief, including but not limited to the following:

                 a. For the Chief District Judge to “direct the former trial judge to cease any further

                     prejudicially erroneous input and/or interactions in this matter as Plaintiff’s

                     perception of bias is unchanged.”

                 b. For the Court to issue an order consistent with the Eleventh Circuit’s holding

                     that Plaintiff did not file her new Complaint in a closed case.

                 c. For an order directing “the clerk to randomly assign this case to another judge

                     pursuant to Local Rule 1.03(b)… or in the alternative, assign this case to a

                     ‘Three Judge District Court.’”

 [Id., page 5]

                                                    3
Case 8:15-cv-01724-VMC-TBM Document 276 Filed 11/13/18 Page 4 of 9 PageID 2555



           J.     For the reasons set forth below, Defendants contend that Plaintiff’s present Motion

 is ambiguous, unsupported by any authority, and should be denied in its entirety.

                                   II.       Argument and Authority

        A.    Plaintiff’s Motion Should be Denied for Failing to Comport with Local Rule
 3.01(g).
        As she has done throughout this case, Plaintiff failed to confer in good faith with the

 undersigned, as required by Local Rule 3.01(g). Plaintiff’s “Certificate of Conference” section

 states:

                  I, Rachel Pinkston hereby certify pursuant to FLMD Local Rule
                  3.01(g) Plaintiff would have attempted to conference with the
                  Defendants last attorney of record prior to filing this Motion yet
                  Plaintiff did not believe it to be proper as no case has been opened
                  nor has any notice of appearance been made.

 [R. Doc. 275] Notably, Plaintiff’s Motion was filed under case number 8:15-cv-1724. The

 undersigned have represented Defendants in case number 8:15-cv-1724 since its inception and

 have had ongoing correspondence with Plaintiff regarding this matter, as recently as October,

 2018. Despite that, Plaintiff elected not to confer with the undersigned.

           Plaintiff’s failure to comply with Local Rule 3.01(g) has been on ongoing issue in this case.

 Plaintiff has failed to confer over and over, including at least in her Motion for Default Judgment

 [R. Doc. 70]; Motion for Miscellaneous Relief [R. Doc. 81]; Motion for Reconsideration [R. Doc.

 119]; Motion for Reconsideration [R. Doc. 150]; and Motion for Reconsideration [R. Doc. 215].

 Additionally, the Court has specifically addressed Plaintiff’s repeated failure to comply with Local

 Rule 3.01(g) in at least two orders. First, following a specific request from Plaintiff that she be

 excused from the requirements of Local Rule 3.01(g), the Court denied her request, stating: “The

 Court thinks it inadvisable to relieve Plaintiff of the obligation to confer with counsel for the

 Defendant.” [R. Doc. 64; R. Doc. 78, page 5] In a subsequent Endorsed Order, the Court stated:

                                                    4
Case 8:15-cv-01724-VMC-TBM Document 276 Filed 11/13/18 Page 5 of 9 PageID 2556



                Further, the Court takes this opportunity to reiterate the importance
                of the Parties’ compliance with Local Rule 3.01(g). As recently
                emphasized by Judge McCoun, “the Court expects that Plaintiff and
                counsel for Defendants will make every effort to comply with their
                obligations to confer in good faith, pursuant to the Local Rules in
                order to advance this litigation.”

 [R. Doc. 85, citing R. Doc. 78]

        Plaintiff has continuously made the decision to forego the requirements of Local Rule

 3.01(g), despite reminders and instructions from Defendants and the Court to the contrary. This

 situation is no different than all of the others. Plaintiff somehow claims that she was not required

 to confer because there is a new case, but she herself filed the subject Motion under the old case

 number, in which the undersigned has been, and still is, counsel of record.

        This Court has previously held that a party’s repeated noncompliance with Local Rule

 3.01(g) is a basis for the dismissal of a motion. Billy R. Kidwell v. Charlotte Cnty. Sch. Bd., 2007

 WL 9718741 at n. 7 (M.D. Fla. 2007). Accordingly, Plaintiff’s Motion should be denied in its

 entirety on that ground alone.

        B.      Plaintiff Provided No Authority to Support Her Motion.

        The basis for Plaintiff’s Motion in and of itself is unclear. Plaintiff states during the

 introductory paragraph of her Motion that it is based on Federal Rules of Civil Procedure, Rules

 52 and 59. However, neither of those Rules seems to apply based on the substance of Plaintiff’s

 Motion.

        Rule 52 of the Federal Rules of Civil Procedure is titled “Findings and Conclusions by the

 Court; Judgment on Partial Findings.” Much of the rule applies to cases that have proceeded to

 trial, and in which a judgment (full or partial) has been entered. Neither of those events have

 occurred in this case and Plaintiff has failed to identify a specific sub-section of the Rule or to

 explain how Rule 52 applies to her current Motion. Similarly, Rule 59 of the Federal Rules of
                                                  5
Case 8:15-cv-01724-VMC-TBM Document 276 Filed 11/13/18 Page 6 of 9 PageID 2557



 Civil Procedure provides the process to seek a new trial or to alter or amend a judgment. Again,

 Plaintiff’s Motion does not relate to a trial or to a judgment, and as such, is not related to the

 authority cited.

        C. Plaintiff’s Motion is Improperly Addressed to Chief District Judge Merryday.

        Plaintiff titles her Motion “Plaintiff’s Motion to Chief District Judge Merryday…”

 Plaintiff fails to provide, and Defendants are unaware of, any authority allowing a plaintiff to

 motion directly to the Chief Judge that would apply in this situation. Plaintiff seeks specific relief

 from the Chief Judge, stating: “Plaintiff requests the Chief District Judge to please direct the

 former trial judge to cease any further prejudicially erroneous input and/or interactions in this

 matter as Plaintiff’s perception of bias in unchanged.” [R. Doc. 275, page 4] Plaintiff’s Prayer

 for Relief is directed to the Chief Judge specifically, and includes the following request: “[a]ny

 other Relief Plaintiff did not specify but which is within the Chief District Court Judge’s discretion

 which will allow for a fair Hearing on the merits within a reasonable amount of time.” [Id., page

 5]

        Plaintiff’s request that the Chief Judge direct the trial judge, Judge Covington, to “cease

 any further prejudicially erroneous input and/or interactions” is also inappropriate given the

 Eleventh Circuit’s ruling on her earlier Motions to Recuse Judge Covington. In its September 28,

 2018, Order, the Eleventh Circuit specifically stated:

                The district court did not abuse its discretion by denying Plaintiff’s
                motions because the standards for recusal were not met… That the
                judge was affiliated with other colleges, ruled against Plaintiff,
                made remarks stressing the importance of Plaintiff’s compliance
                with her discovery obligations, and had once worked out of
                Jacksonville would not convince a reasonable person that bias
                actually exists or cause an informed lay observer to have significant
                doubt about the judge’s impartiality.



                                                   6
Case 8:15-cv-01724-VMC-TBM Document 276 Filed 11/13/18 Page 7 of 9 PageID 2558



 Pinkston v. University of S. Fla. Bd. of Trs., 2018 WL 4691161 at *3 (11th Cir. 2018). Plaintiff

 attempts to use her current Motion to resurrect her argument in favor of recusal, despite the fact

 that the District Court and the Eleventh Circuit have uniformly denied this argument.

          D.       The Relief Requested by Plaintiff is Inappropriate.

          Plaintiff includes seven paragraphs in her prayer for relief. The first two paragraphs ask

 the Court to grant her Motion and to “issue an Order consistent with the Eleventh Circuit Order

 which states Plaintiff did not file a Complaint in a closed docket.” [R. Doc. 275, page 5] Although

 it is not entirely clear, this seems to be a request for the Court to change the language used in its

 October 29, 2018, Order or to remove the words “in this closed case”. [R. Doc 274] That language

 is not contradictory to the Eleventh Circuit’s Order as it is not a holding by the District Court, but

 rather a description of the document which should be used to start the new case.

          Next, Plaintiff asks the Court to “direct the clerk to randomly assign this case to another

 judge pursuant to Local Rule 1.03(b).” [R. Doc. 275, page 5] Plaintiff seems to confuse the case

 in which she has filed her current Motion (the 2015 case, case number 8:15-cv-01724-VMC-

 TBM), with the new case which has been instituted as a result of her Complaint and the Eleventh

 Circuit’s Order (the 2018 case, case number 8:18-cv-026510-VMC-SPF)1. She has provided no

 grounds to support the reassignment of the 2015 case to a new judge, and such a request would

 simply be an attempt to circumvent the prior rulings of both this Court and the Eleventh Circuit

 denying Plaintiff’s attempts to recuse Judge Covington.




 1
  While Plaintiff’s Complaint has been filed in the new action, Defendants have not been served, and, notably, Plaintiff
 has not met the requirements established in the District Court’s prior Order. [R. Doc. 221] Defendants contend that
 Plaintiff’s new civil action should be stayed in accordance with Rule 41(d)(2) of the Federal Rules of Civil Procedure
 until Plaintiff has paid the attorneys’ fees and costs described in this Court’s prior Order. Once those amounts are
 paid to USFBOT, and Defendants are properly served, the new action may proceed.
                                                           7
Case 8:15-cv-01724-VMC-TBM Document 276 Filed 11/13/18 Page 8 of 9 PageID 2559



         Plaintiff then requests that “in the alternative” the Court “assign this case to a ‘Three-Judge

 District Court’”. [R. Doc. 275, page 5] A district court of three judges is anticipated in Local

 Rule 1.06 and is used to ensure compliance with 28 U.S.C. § 2284, which allows for such a

 configuration when considering an action “challenging the constitutionality of the apportionment

 of congressional districts or the apportionment of any statewide legislative body.” Fed. R. Civ. P.

 52. As is clear from this language, a three judge district court is wholly inappropriate in this

 situation and seems to be another baseless claim used by Plaintiff to avoid Judge Covington.

         Plaintiff’s next request for relief is equally baseless and nonsensical. Plaintiff requests that

 the Court “[d]etermine whether the parties involved in this matter must address each other with

 proper title (Plaintiff, Ms., Judge, Mr., Dr., etc.) as required by Local Rule 1.05(b) or if that rule

 is waived and the parties are free to address each other and the Court by surname only.” [R. Doc.

 275, page 5] Again, the authority cited by Plaintiff (Local Rule 1.05(b)) does not support the relief

 she has requested. Local Rule 1.05(b) simply provides the requirement that all documents filed in

 an action include a proper case caption, which must include the name of the parties as well as their

 designations. At no point does this Rule dictate how the parties are addressed during the pendency

 of the litigation, as Plaintiff appears to argue.

         Finally, Plaintiff requested that her access to the CM/ECF system be restored. This has

 since been accomplished through this Court’s Order on November 8, 2018, in which it ordered

 that Plaintiff is entitled to use CM/ECF in this case and provided directions to her on how to

 register for an account. As such, Plaintiff’s request is now moot and that section need not be

 addressed further.




                                                     8
Case 8:15-cv-01724-VMC-TBM Document 276 Filed 11/13/18 Page 9 of 9 PageID 2560



                                    IV.    CONCLUSION

        WHEREFORE, for the foregoing reasons, Defendants respectfully request that Plaintiff’s

 Motion to Chief District Judge Merryday for Reconsideration and to Clarify Order (Doc. #[274])

 be denied.

 DATED this 13th day of November, 2018.
                                                   Respectfully submitted,

                                                   CONSTANGY, BROOKS,
                                                   SMITH & PROPHETE, LLP
                                                   200 West Forsyth Street
                                                   Suite 1700
                                                   Jacksonville, Florida 32202
                                                   Telephone: (904) 356-8900
                                                   Facsimile: (904) 356-8200

                                            By: s/ F. Damon Kitchen
                                                    F. Damon Kitchen
                                                    Florida Bar No. 861634
                                                    dkitchen@constangy.com
                                                    Ariel P. Cook
                                                    Florida Bar No. 46812
                                                    acook@constangy.com

                                                   Attorneys for Defendants, University of
                                                   South Florida Board of Trustees, Randy
                                                   Larsen, David Merkler and Matthew
                                                   Battistini

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 13th day of November, 2018, I electronically filed a copy

 of the foregoing via the CM/ECF system, which will serve a copy upon the following:

                                                   Rachel Pinkston, Pro Se
                                                   Post Office Box 70021
                                                   Las Vegas, NV 89170

                                                   s/ F. Damon Kitchen
                                                            Attorney


                                               9
